Order filed, April 09, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NOS. 14-15-00112-CR
                                    14-15-00113-CR
                                 ____________

                        JOSHUA FESELIER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                             Harris County, Texas
                    Trial Court Cause No. 1390943, 1452064


                                      ORDER

      The reporter’s record in this case was due March 30, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Arlene Webb and LaVearn Ivey, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM